IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


                                                                                                          o
 INNA MEDNIKOVA and VYACHESLAV                          No. 70863-5-
 AVADAYEV,                                                                         •.«*"     *n>          ^r~
                                                                                                          .-                    ~y^
                        Respondents,                                                         ~r-j

                                                                                   co        "^       -r?


                                                                                   -~_,      CO r n
                                                                                                      >,-„
                                                                                   zz.       zLz

                                                                                   U3        r^-. CO

 MARE MORSE and MARTIN MORSE,                           UNPUBLISHED
                                                                                   *•



                                                                                 •P"         o        ™




                                                                                 CO          *si-L *<


                        Appellants.                     FILED: August 18. 2014




       Cox, J. — Mare and Martin Morse (collectively "Morse") appeal the trial

court's order denying her motion to set aside an order of default. Morse also

appeals the trial court's order of default judgment, findings of fact and

conclusions of law, and the order denying her motion for reconsideration.

       Morse contends that the trial court abused its discretion when it did not set

aside the order of default or vacate the default judgment based on the fact that

she believed her insurance company would respond to the summons and

complaint. She also asserts that the default judgment is not supported by

substantial evidence.
No. 70863-5-1/2


       The decision on a motion to set aside an order of default lies within the

sound discretion of the trial court.1 Likewise, whether to vacate a default

judgment is also left to the sound discretion of the court.2 A trial court's decision

will not be disturbed unless it plainly appears such discretion has been abused.3

"The reasonability of the damage award is a question of fact reviewed for abuse

of discretion."4 Here, Mare Morse fails in her burden to show that the trial court

abused its discretion in any respect. We affirm.

       On May 11, 2010, Morse caused an automobile collision which resulted in

injuries to Inna Mednikova. Omni Insurance, Morse's insurer, conducted

settlement negotiations with Mednikova's attorney from 2010 to 2013. The

negotiations were not successful.

       As the three-year statute of limitations approached, Mednikova

commenced this action on May 7, 2013 by filing a summons and complaint. The

next day, a process server personally served Morse with copies of these

documents.


       Morse failed to respond to the summons and complaint within the 20-day

period following service on May 8, 2013. In her declaration, she testified that she

did not "personally take any action after receiving the paperwork."



       1 In re Estate of Stevens. 94 Wash. App. 20, 29, 971 P.2d 58 (1999).

       2 White v. Holm. 73 Wash. 2d 348, 351, 438 P.2d 581 (1968).

       3]a\

      4Aecon Bldas.. Inc. v. Vandermolen Constr. Co.. Inc., 155 Wash. App. 733,
742, 230 P.3d 594 (2009).
No. 70863-5-1/3


       Mednikova moved for an order of default, which the court granted on May

31,2013.

       This record reflects that Omni Insurance, Morse's insurer, "first became

aware that its insured, Mare Morse, had been served with the Summons

and Complaint on or about June 13, 2013." Other than Morse's admission that

she took no action after being served, there is nothing in this record to explain

what happened between the May 8 date of service and the June 13 date on

which Omni Insurance became aware of service on its insured.

       Omni Insurance then retained counsel for Morse, who filed a notice of

appearance on June 21. Thereafter, Morse moved to set aside the order of

default. At the hearing on this motion, the trial court also considered

Mednikova's motion for entry of a default judgment against Morse.

       The trial court denied Morse's motion to set aside the order of default. It

also entered a default judgment together with findings of fact and conclusions of

law. Morse moved for reconsideration of these orders, which the trial court

denied.


       Morse appeals.

                              ORDER OF DEFAULT

       Morse argues that the trial court abused its discretion when it denied her

motion to set aside the order of default. Because she failed to establish good

cause, we disagree.
No. 70863-5-1/4


       The decision on a motion to set aside an order of default lies within the

sound discretion of the trial court.5 "That decision will not be reversed on appeal

unless it plainly appears that the trial court abused its discretion."6 A trial court

abuses its discretion when its decision is manifestly unreasonable or based on

untenable grounds or reasons.7

       Under CR 55, "If the defendant fails to appear, the plaintiff first obtains an

order finding the defendant to be in default, and then obtains a default

judgment."8 "An order (or more accurately, a finding) of default is the official

recognition that a party is in default, and is a prerequisite to the entry of judgment

on that default."9

       Under CR 55(c)(1), a court may set aside an order of default upon a

showing of good cause. To show good cause under this rule, a party may

demonstrate excusable neglect and due diligence.10

       Here, it is undisputed that Mednikova properly served Morse. It is also

undisputed that Morse did nothing with the summons and complaint after service.




       5 Stevens, 94 Wash. App. at 29.

       6lcL

       7idL

       814 Karl B. Tegland, Washington Practice: Civil Procedure § 9:23 (2d
ed. 2013).

      9 4 Karl B. Tegland, Washington Practice: Rules Practice CR 55
author's cmts. (6th ed. 2013).

       10 Stevens, 94 Wash. App. at 30.
No. 70863-5-1/5


Her declaration states that she "did not personally take any action after receiving

the paperwork." This is the record that was before the trial court to determine

whether Morse met the burden of establishing good cause.

       Morse argues that the trial court abused its discretion when it rejected her

argument that there was good cause to set aside the order of default. She

asserts that her failure to appear was based upon excusable neglect and that

she was diligent in asking for relief from the order of default. If we determine

there was no excusable neglect, we need not consider whether she was diligent

in seeking relief.11

       In her declaration supporting the motion to set aside the order of default,

Morse gave two reasons why she did not take any action after service of the

summons and complaint. First, she asserts the process server told her that she

"need not worry about [the documents]" because they were "only for a 'tort.'"

This makes no sense. The plain language of the summons requires an answer

to the complaint within 20 days of service. Why Morse would ignore this plain

language based on the alleged representation of a process server is left

unexplained. The trial court was reasonably entitled to reject this excuse as not

establishing good cause.

       We also note that Mednikova submitted a declaration from the process

server, which stated that he "never" tells any defendants that they should not

worry about the documents he serves. The trial court was also reasonably




       11
            See id.
No. 70863-5-1/6


entitled to believe the process server and disbelieve Morse to support its

rejection of this first excuse.

       Second, Morse contends that she did not take any action because her

insurance company was handling the claim. Thus, she believed that the

insurance company would "continue to act on [her] behalf and to protect [her]

interests." This excuse is also not persuasive. Why Morse would fail to do

anything with the summons and complaint after service and think her insurer

would not need to know about service is also left unexplained. If anything,

providing the insurer with this new information would seem the more probable

course in view of the fact that it was then acting on her behalf. The trial court

was reasonably entitled to reject this excuse as lacking good cause.

       In Johnson v. Cash Store, Division Three reached a similar conclusion

regarding the entry of a default judgment.12 There, the Cash Store's manager

was personally served with a summons and complaint.13 "Because she thought

the documents were irrelevant to Cash Store business, [the manager] explained,

she never informed the company's administration or its legal counsel that she

had received them."14 The manager also did not respond to the notice of the

default hearing, and there was nothing in the record to explain what she did with

that notice.15




        12 116 Wash. App. 833, 848-49, 68 P.3d 1099 (2003).

        13 jd, at 839.

        14 jd, at 848.

        15 Id.
No. 70863-5-1/7


      The court explained that the manager's "failure to forward the summons

and complaint to corporate counsel or to the . . . administration—and her

unexplained failure to forward the notice of the default hearing—constituted at

least inexcusable neglect, if not willful noncompliance."16 The court concluded

that the trial court did not abuse its discretion when it denied Cash Store's motion

to vacate the default judgment.17

       Like Cash Store, Morse's failure to forward the summons and complaint to

her insurance company amounted to inexcusable neglect. The trial court did not

abuse its discretion when it rejected this excuse as lacking good cause.

       The cases on which Morse relies to argue good cause are distinguishable

because the defendants in those cases showed that there was a

misunderstanding as opposed to the inexcusable neglect in this case.

       In Norton v. Brown, Division Three explained that "[a] genuine

misunderstanding between an insured and his insurer as to who is responsible

for answering the summons and complaint will constitute a mistake for purposes

of vacating a default judgment."18 This principle has been stated in a number of

other cases.19




       16 hi at 848-49.

       17 id, at 849.

       18 99 Wash. App. 118, 124, 992 P.2d 1019 (1999) (emphasis added).

        19 See Akhavuz v. Moody. 178 Wash. App. 526, 538, 315 P.3d 572 (2013);
Gutz v. Johnson, 128 Wn. App. 901,919, 117 P.3d 390 (2005); Bergerv,
Dishman Dodge. Inc., 50 Wash. App. 309, 312, 748 P.2d 241 (1987); Calhoun v.
Merritt, 46 Wash. App. 616, 621, 731 P.2d 1094 (1986).
No. 70863-5-1/8


       In Norton, the court concluded that the defendant's failure to respond to a

summons and complaint was excusable neglect.20 The court explained:

      [The defendant] was under the impression that his interests were
      being protected by his insurer through settlement negotiations. His
      insurer did not warn [the defendant] that a lawsuit was being
      commenced or that he should expect service of a summons
      and complaint and that the paperwork should be immediately
      forwarded to the insurer. The court concluded that [the
      defendant] was confused about what to do with the summons and
      complaint. This was a mistake on the part of the insurer and
      excusable neglect on the part of [the defendant].[21]

       In Calhoun v. Merritt, a case that Norton cites, Division Three also

concluded that a misunderstanding between an insured and insurer about what

to do with a summons and complaint "constituted a bona fide mistake."22 The

court explained:

      As stated in [the defendant's] affidavit, the fact that his insurer was
      already involved in the case and dealing with [the plaintiff's]
      attorney caused him to believe that the insurer knew of the lawsuit
      and would respond to it. While [the insurance adjuster] advised
      [the defendant] to expect service, there is no indication that he
       told him what to do once service occurred.^

       Here, unlike Norton and Calhoun, Morse's declaration does not explain

what the insurance company told or did not tell her about the possibility of being

served with a summons and complaint.24 There is simply nothing in the record to




       20 Norton. 99 Wash. App. at 124.

       21 [d (emphasis added).

       2246Wn. App. 616, 621,731 P.2d 1094(1986).

       23 id, (emphasis added).

       24 See Norton, 99 Wash. App. at 124; Calhoun, 46 Wash. App. at 621.
                                             8
No. 70863-5-1/9


determine whether there was any genuine misunderstanding between the

insured and insurer. More importantly, the trial court was reasonably entitled to

conclude that Morse's failure to forward the summons and complaint to her

insurance company was inexcusable neglect for the reasons already

discussed.25

      Additionally, Norton and Calhoun can be traced back to the supreme court

case, White v. Holm, which is also distinguishable from this case.26

       In White, the supreme court held that the trial court abused its discretion

when it denied the defendant's motion to vacate the default judgment entered

against him.27

      There, the defendant failed to appear because there was a

misunderstanding about who would represent the defendant until insurance

coverage was determined.28 The defendant believed that the insurance

company would appear on his behalf, but the insurance company believed that a

personal attorney would represent the defendant.29 Notably, the defendant had

been in communication with the insurance company and "immediately relayed"




       25 See Cash Store, 116 Wash. App. at 848-49.

      26 Norton, 99 Wash. App. at 125 (citing Calhoun, 46 Wash. App. at 621);
Calhoun, 46 Wash. App. at 621 (citing White v. Holm, 73 Wash. 2d 348, 438 P.2d 581
(1968)).

       27 White, 73 Wash. 2d at 357.

       28 id, at 349-50.

       29 Id.
No. 70863-5-1/10



the summons and complaint to the insurance adjuster.30 The court concluded

that vacation of the default judgment was warranted because there was a "bona

fide mistake, inadvertence, and surprise" given the misunderstanding.31

       Here, unlike White, Morse did not take any action after receiving the legal

papers.32 There is no showing here of a "bona fide mistake, inadvertence, [or]

surprise."33 Thus, the trial court was well within its discretion when it concluded

that there was no good cause to set aside the order of default.

       Morse argues that Mednikova's attorney failed to make the insurance

company aware of the lawsuit despite two years of communications and that

Mednikova's attorney purposefully evaded communication with the insurance

company. As to the first point, there was no duty of counsel that we know of to

separately advise the insurer of the lawsuit. Service on the insured was

sufficient. As to the second point, even if this assertion is true (and we make no

determination of this point), the proper inquiry is whether Morse's failure to

appear was excusable neglect. This inquiry is focused on Morse's actions, not

the actions of other persons.34 There is simply no showing that counsel's actions

had any impact on Morse's decision to ignore service of process.



       30 id, at 350.

       31 id, at 355.

       32 See id, at 349-50.

       33 Id. at 355.

       34 See Norton, 99 Wash. App. at 125 ("As mentioned above, a review of the
transcript of the court's oral decision on reconsideration makes it clear that the
court focused more on the insurance company's failure to contact [the defendant]
                                             10
No. 70863-5-1/11


       To support the assertion that other persons' actions are relevant, Morse

cites Morin v. Burris.35 But that case is distinguishable and does not control.

       There, the plaintiff served the defendant with a summons and complaint

after they were involved in a motor vehicle collision and could not reach a

settlement.36 The defendant promptly informed his insurance company about the

papers, and he assumed that the insurance company would take care of the

suit.37 When the insurance company contacted the plaintiff's attorney, the

attorney's paralegal did not inform the insurance company that the plaintiff had

obtained an order of default.38

       The supreme court explained, "If the [defendant's] representative acted

with diligence, and the failure to appear was induced by [plaintiff's] counsel's

efforts to conceal the existence of litigation under the limited circumstances we

have described above, then the [defendant's] failure to appear was excusable




than it did on any excusable neglect on [the defendant's] part. Because the case
law does not support the trial court's conclusion, this was an abuse of
discretion.").

       35 Brief of Appellant at 12-13 (citing Morin v. Burris. 160 Wash. 2d 745, 161
P.3d 956 (2007)).

       36 Morin, 160 Wash. 2d at 751.

       37 id,

       38 Id.


                                             11
No. 70863-5-1/12


under equity and CR 60."39 Because the trial court had not considered this issue,

the supreme court remanded the case for further consideration.40

      That case is factually distinguishable from this case because there is no

showing that Morse promptly contacted her insurance company after she was

served with the summons and complaint. She admits she did nothing with those

papers. Additionally, Mednikova's attorney did not directly communicate with

Morse's insurance company and lead it to believe that Mednikova had not

already obtained an order of default. Thus, Morin has no bearing on this case.

      The order of default stands.

                             DEFAULT JUDGMENT

      Morse next argues that the default judgment should not have been

entered because the order of default is unenforceable. For the reasons we

previously discussed in this opinion, the order of default was properly entered. It

stands because the trial court did not abuse its discretion when it concluded that

there was no good cause to vacate it.

       Morse also asserts that the default judgment should be vacated under CR

60(b)(1) and White. We disagree.

       Default judgments are generally disfavored because the law favors

determination of controversies on their merits.41 "'But we also value an




       39 Id, at 759.

       40 id,

       41 Akhavuz, 178 Wash. App. at 532.


                                            12
No. 70863-5-1/13


organized, responsive, and responsible judicial system where litigants

acknowledge the jurisdiction of the court to decide their cases and comply with

court rules.'"42 "When balancing these competing policies, the fundamental

principle is whether or not justice is being done."43

       An appellate court will not reverse the trial court's decision on a motion to

vacate a default judgment unless "an abuse of discretion clearly appears."44

Under White, a trial court must consider four factors when exercising its

discretion.45

       The primary factors are: (1) the existence of substantial evidence to
       support, at least prima facie, a defense to the claim asserted; (2)
       the reason for the party's failure to timely appear, i.e., whether it
       was the result of mistake, inadvertence, surprise or excusable
       neglect. The secondary factors are: (3) the party's diligence in
       asking for relief following notice of the entry of the default; and (4)
       the effect of vacating the judgment on the opposing party.[46]

"These factors vary in dispositive significance."47 If a defendant has a strong

defense, the other factors are not as significant.48 "But ifthe party can show only



       42 Id, (quoting Little v. King, 160 Wash. 2d 696, 703, 161 P.3d 345 (2007));
see also Morin, 160 Wash. 2d at 759 ("[W]hen served with a summons and
complaint, a party must appear. There must be some potential cost to
encourage parties to acknowledge the court's jurisdiction.").

       43 Akhavuz. 178 Wash. App. at 532.

       44 Calhoun. 46 Wash. App. at 619.

       45 id, (citing White, 73 Wash. 2d at 352).

       46 id, (citing White, 73 Wash. 2d at 352).

       47 Jd,

       48 Id.


                                             13
No. 70863-5-1/14


a minimal prima facie defense, the court will scrutinize the other considerations

more carefully."49

       For the first factor, Morse argues that she established a prima facie

defense with respect to damages. She does not argue that she has a defense to

liability. Morse cites Calhoun to support her argument regarding her defense to

damages.50

       There, Division Three explained that it is difficult to establish a prima facie

defense to damages without the ability to conduct discovery.51 "Moreover,

presenting a defense to damages for pain and suffering is always complicated by

the subjective as opposed to objective nature of such damages."52 The court

concluded that it was "inequitable and unjust to deny the motion to vacate the

damage portion of the judgment on the ground that [the defendant] did not

present a prima facie defense."53 Consequently, the court looked to the other

three factors set out in White.54

       Because Morse asserts that she has a defense to damages, like Calhoun,

we also look to the other three factors. Here, Morse's failure to establish the




       49 id,

       50 Brief of Appellants at 20-21 (citing Calhoun, 46 Wash. App. at 620-21).

       51 Calhoun, 46 Wash. App. at 620.

       52 id,

       53 id, at 620-21.

       54 id, at 621.

                                              14
No. 70863-5-1/15


second factor is dispositive.55 For the second factor, Morse fails to establish that

her untimely appearance was the result of mistake, inadvertence, surprise, or

excusable neglect for the reasons already discussed.

       Even if Morse can establish the third and fourth factors—that she was

diligent in asking for relief following notice of the entry of default and that

Mednikova would not suffer a substantial hardship if the default judgment was

vacated—these secondary factors do not outweigh her failure to establish the

second factor, which is a primary factor.

       Given Morse's failure to establish the second factor, a primary factor, the

trial court did not abuse its discretion when it declined to vacate the default

judgment.

                             SUBSTANTIAL EVIDENCE

       Morse separately claims that the default judgment is not supported by

substantial evidence. We disagree.

       As an initial matter and as previously noted, Morse expressly admitted to

the trial court that she does not have a defense to liability. In her response to

Mednikova's motion to enter a default judgment, Morse stated, "While

Defendant Mare Morse does not have a prima facie defense as to liability

for causing the motor vehicle accident, [Morse does] have a defense to the

damages being asserted."56 In Morse's CR 59 motion for reconsideration, the



       55 See Akhavuz, 178 Wash. App. at 540 (explaining that "[inexcusable
neglect is the dispositive factor that should have guided the trial court to deny the
motion to vacate").

       56 Clerk's Papers at 92 (emphasis added).
                                               15
No. 70863-5-1/16



primary focus of her assertions was that she has a defense to damages, not

liability.

         Given these prior admissions regarding liability, Morse does not have a

defense to liability. Having presented no defense, the default judgment regarding

liability must stand.57

        The issue is whether the damages portion of the judgment is supported by

substantial evidence.


         Under CR 55(b)(2), a default judgment may be entered after an order of

default as follows:


        "When Amount Uncertain. If, in order to enable the court to enter
        judgment or to carry it into effect, it is necessary to take an account
        or to determine the amount of damages or to establish the truth of
        any averment by evidence or to make an investigation of any other
        matter, the court may conduct such hearings as are deemed
        necessary or, when required by statute, shall have such matters
        resolved by a jury. Findings of fact and conclusions of law are
         required under this subsection."^

"[Fallowing default, the trial court must conduct a reasonable inquiry to

determine the amount of damages."59 "The reasonability of the damage award is

a question of fact reviewed for abuse of discretion."60




         57 See Little, 160 Wash. 2d at 704.

         58 Shepard Ambulance, Inc. v. Helsell. Fetterman. Martin. Todd &
Hokanson, 95 Wash. App. 231, 240, 974 P.2d 1275 (1999) (quoting CR 55(b)(2)).

      59 Smith v. Behr Process Corp.. 113 Wash. App. 306, 333, 54 P.3d 665
(2002) (citing CR 55(b)(2)).

         60 Aecon Bldgs., 155 Wash. App. at 742.


                                              16
No. 70863-5-1/17


       In Shepard Ambulance. Inc. v. Helsell, Fetterman, Martin, Todd &

Hokanson, this court explained that a trial court has "discretion to vacate the

damages portion of a default judgment even where no meritorious defense [to

liability] is established."61 That case involved a legal malpractice claim against

the defendant's law firm for failing to timely file a motion to vacate a default

judgment.62

       This court explained that the "standard for when to vacate damages

awards from default judgments is the same as the standard for setting aside

awards of damages from trials."63 "Thus, the default award here could be

vacated if there were not substantial evidence to support the award of

damages.'"64 "Evidence is substantial if it is sufficient to persuade a fair-minded,

rational person of the truth of the declared premise."65

       Here, the trial court awarded the following damages:



       3. Medical Bills: $15,063.47

       4. Lost Wages: $1,204

       5. Pain and Suffering: $28,000



       61 95 Wash. App. 231, 241, 974 P.2d 1275 (1999).

       62 id, at 237.

        63 Fowler v. Johnson, 167 Wash. App. 596, 606, 273 P.3d 1042 (2012)
(citing Shepard, 95 Wash. App. at 241-42).

       64 id, (quoting Shepard. 95 Wash. App. at 242).

       65 Shepard, 95 Wash. App. at 242.


                                              17
No. 70863-5-1/18


      6. Loss of Consortium and Loss of Services: $14,000

      7. Other Recovery (towing): $241.00

      8. Principal Judgment Amount: $58,508.47t66]

      The medical bills show that they support that award. Mednikova

submitted a letter from her employer, which supports the lost wages award. She

also submitted a towing bill, which supports "other recovery." We take that to

support the towing charge.

       For the pain and suffering and loss of consortium and loss of service

awards, Mednikova submitted a declaration that states:

       My family life suffered as well. I am a wife, a mother, and a
      grandmother to a three-year-old granddaughter. For many months
       after the accident, I was unable to cook for my family, clean the
      house, grocery shop and perform other household duties. I could
      not take care of my granddaughter—it was very hard to not be able
      to play with her. Not only did my husband have to do all of our
       household chores for months, but he also suffered from my inability
       to perform my spousal duties for quite a long time. I am an avid
       dancer. I love to take long walks. Prior to the accident, I used to
       take 1 to 2 hour walks almost every day. For a long time after the
       accident I was not able to continue with these activities, and even
       now I can't walk for long periods of time. My dancing suffered as
       well. Being in a car accident has interrupted the normal course of
       my life and caused me a lot of pain as well as financial and other
       problems. I believe that Iam entitled to a fair compensation by the
       people who caused my accident.[67]
The determination of an award for pain and suffering and loss of consortium and

loss of services is highly subjective.68 But, as counsel properly conceded at oral


       66 Clerk's Papers at 235.

       67 id, at 61.

       68 See Calhoun, 46 Wash. App. at 620.


                                            18
No. 70863-5-1/19


argument of this case, there need not be a specification of the amount of

damages sought for recovery for pain and suffering. Given the amount awarded

here and Mednikova's declaration, we conclude that the pain and suffering award

was reasonable.


       Morse cites no authority that the awards in this case are excessive.

Rather, Morse contends that there is no evidence to support the pain and

suffering and the loss of consortium and loss of services award. But, as

previously discussed, Mednikova submitted a declaration to support these

awards. Thus, the assertion that there was no evidence to support these awards

is incorrect.

       Morse also asserts that there is no evidence to support the fact that

Mednikova is legally married and thus entitled to a loss of consortium award. But

as Mednikova correctly points out, Morse did not make this specific argument to

the trial court. Thus, the argument was not preserved for appeal.

       Finally, Morse argues that there is not substantial evidence to support the

medical bills and lost wages award. She contends that the bills are

unauthenticated, and there is no evidence to prove the "reasonableness and

necessity" of the bills. Further, she asserts that the letter from Mednikova's

employer is not convincing because it does not state the reason for her absence.

But these arguments go to the weight of the evidence, not its admissibility. The

evidence is substantial "if it is sufficient to persuade a fair-minded, rational




                                              19
No. 70863-5-1/20


person of the truth of the declared premise."69 As previously discussed, the

evidence meets this standard for those awards.

        In sum, there is substantial evidence to support the amount of damages

awarded. The trial court did not abuse its discretion in entering judgment for

these amounts.


                                ATTORNEY FEES


        Mednikova requests an award of her reasonable attorney fees and costs

associated with this appeal pursuant to RAP 18.1. But Mednikova provides no

legal basis for awarding attorney fees. Thus, we deny her request.

        Costs are awarded to the prevailing party, subject to compliance with the

RAPs.

        We affirm the judgment and deny the request for an award of attorney

fees.




                                                        Shepard, 95 Wash. App. at 242.


                                            20